
	
		III
		110th CONGRESS
		1st Session
		S. RES. 158
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2007
			Ms. Murkowski (for
			 herself, Mr. Akaka,
			 Mr. Alexander, Mr. Baucus, Mr.
			 Bayh, Mrs. Boxer,
			 Mr. Brown, Mr.
			 Burr, Ms. Cantwell,
			 Mr. Casey, Mrs.
			 Clinton, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Corker, Mr. Craig,
			 Mr. Dodd, Mrs.
			 Dole, Mr. Domenici,
			 Mr. Durbin, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Gregg, Mr.
			 Hagel, Mr. Kennedy,
			 Ms. Landrieu, Mr. Lautenberg, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lott, Mr.
			 Martinez, Mr. Menendez,
			 Ms. Mikulski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Obama,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Specter, Ms. Stabenow, and
			 Mr. Stevens) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 20, 2007, as “National
		  and Global Youth Service Day”.
	
	
		Whereas National and Global Youth Service Day is an annual
			 public awareness and education campaign that highlights the valuable
			 contributions that young people make to their communities;
		Whereas the goals of National and Global Youth Service Day
			 are to—
			(1)mobilize the
			 youth of the United States to identify and address the needs of their
			 communities through service and service-learning;
			(2)support young
			 people in embarking on a lifelong path of service and civic engagement;
			 and
			(3)educate the
			 public, the media, and policymakers about contributions made by young people as
			 community leaders throughout the year;
			Whereas National and Global Youth Service Day, a program
			 of Youth Service America, is the largest service event in the world and is
			 being observed for the 19th consecutive year in 2007;
		Whereas young people in the United States and in many
			 other countries are volunteering more than in any other generation in
			 history;
		Whereas children and youth not only represent the future
			 of the world, but also are leaders and assets today;
		Whereas children and youth should be valued for the
			 idealism, energy, creativity, and unique perspectives that they use when
			 addressing real-world issues such as poverty, hunger, illiteracy, education,
			 gang activity, natural disasters, climate change, and myriad other
			 issues;
		Whereas a fundamental and conclusive correlation exists
			 between youth service and lifelong adult volunteering and philanthropy;
		Whereas, through community service, young people of all
			 ages and backgrounds build character and learn valuable skills sought by
			 employers, including time management, decisionmaking, teamwork,
			 needs-assessment, and leadership;
		Whereas service-learning is a teaching and learning
			 strategy that integrates meaningful community service with academic
			 curriculum;
		Whereas service-learning supports young people in
			 mastering important curriculum content by helping them make meaningful
			 connections between what they are studying and the challenges that they see in
			 their own communities;
		Whereas high quality service-learning has been found to
			 increase student academic engagement, academic achievement scores, civic
			 engagement, character development, and career aspirations;
		Whereas a report by Civic Enterprises found that 47
			 percent of high school dropouts reported boredom as a primary reason for
			 dropping out;
		Whereas service-learning has been found to increase
			 students’ cognitive engagement, motivation to learn, and school
			 attendance;
		Whereas several private foundations and corporations in
			 the United States support service-learning as a means to develop the leadership
			 and workforce skills necessary for the competitiveness of the United States in
			 the 21st century;
		Whereas a report by America’s Promise found that 94
			 percent of young people want to be involved in making the world a better place,
			 but 50 percent say there should be more volunteer programs for people their
			 age;
		Whereas the same report found that one-third of young
			 people say they lack adult role models who volunteer and help others;
		Whereas a sustained investment by the Federal Government,
			 business partners, schools, and communities could fuel the positive, long-term
			 cultural change that will make service and service-learning a common
			 expectation and a common experience for all young people;
		Whereas National and Global Youth Service Day engages
			 millions of young people worldwide with the support of 51 lead agencies, 40
			 international organizations, and 110 national partners;
		Whereas National Youth Service Day inspired Global Youth
			 Service Day, which occurs concurrently in more than 100 countries and is now in
			 its 8th year;
		Whereas a growing number of Global Youth Service Day
			 projects involve youth working collaboratively across national and geographic
			 boundaries, increasing intercultural understanding and promoting the sense that
			 they are global citizens; and
		Whereas both young people and their communities will
			 benefit greatly from expanded opportunities to engage youth in meaningful
			 volunteer service and service-learning: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 commends the significant contributions of the youth of the United States and
			 encourages the cultivation of a common civic bond between young people
			 dedicated to serving their neighbors, their communities, and the Nation;
			(2)designates April
			 20, 2007, as National and Global Youth Service Day; and
			(3)calls on the
			 people of the United States to—
				(A)observe the day
			 by encouraging youth to participate in civic and community service projects and
			 by joining them in such projects;
				(B)recognize the
			 volunteer efforts of the young people of the United States throughout the year;
			 and
				(C)support the
			 volunteer efforts of young people and engage them in meaningful learning and
			 decisionmaking opportunities today as an investment in the future of the United
			 States.
				
